DETAILED ACTION
Claims 1, 3-6 and 9-20 are pending before the Office for review.
In the response filed June 28, 2022:
Claim 8 was canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s cancellation of claim 8 has put the application in condition for allowance.
The Examiner previously rejected the subject matter of independent claim 1 under Kim in view of Zhu and Eason and independent claim 19 under Kim in view of Zhu, Eason and Zhang. However Applicant’s amendment to the claims and arguments filed June 14, 2022 overcome the rejection of record. In particular the cited prior art fails to teach or render obvious a method of processing a workpiece, the workpiece comprising a high aspect ratio structure comprising a plurality of silicon nitride layers and silicon dioxide layer arranged in an alternating fashion, the method comprising performing a deposition process to passivate at one of the plurality of silicon dioxide layers wherein the deposition process comprises flowing CF4, at a flow rate of about 20 scccm to about 200 sccm, CH4 at a flow rate of about 20 sccm to about 200 sccm, O2 at a flows rate of about 500 sccm to about 1500 sccm, and N2 at a flow rate of about 100 sccm to about 500 sccm into a plasma chamber to form a deposition process gas; generating one or more species from the deposition process gas using a plasma induced in a plasma chamber; and exposing the workpiece to the one or more species generated from the deposition process gas to deposit the passivation layer, wherein the passivation layer comprises a fluorocarbon polymer, a hydrofluorocarbon polymer, a slat ammonium silicon fluoride salt, or a combination thereof; and performing an etch process to remove at least a portion of the plurality of silicon nitride layers laterally at an etch rate that is greater than an etch rate of the plurality of silicon dioxide layers. A further search of the prior art has failed to produce analogous art which teaches or renders obvious Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713